On Motion for Rehearing.
Appellant asserts that the judgment sought to be set aside in this action was void because appellant, as defendant in the original suit, was not served with citation therein full ten days before the return day of the term of court to which that,process was returnable. It is sufficient to say in view of this contention that it appears from appellant’s own pleading in this case that the judgment here attacked shows by affirmative recitations that *175■appellant “duly accepted service of citation and waived service and return on the same herein for the January term of said court, A. D. 1930, entered his appearance for said term of court” — which was the term at which the judgment here complained of was rendered.
Appellant’s motion for rehearing will be overruled.